DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/2022 was filed after the mailing date of the non-Final Office Action on 4/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The Amendment filed 7/26/2022 has been entered.  Claims 1-24 remain pending in the application.
Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.
With respect to Gi (KR 20140059560, of record), Applicant argues, see pages 5-6, the reference fails to teach or suggest “wherein the motor is operable to rotate, in a second direction opposite the first direction”.  Applicant affirms that Gi discloses a machine for producing hollow yarn fibers having a gear shaped cross section and a twisted pattern, wherein a motor rotates an insert holder while a polymer solution exits an insert plate therein to produce the twisted pattern.  Applicant asserts that because Gi is silent as to a rotation of the insert holder in a second direction, Gi does not disclose the limitation referenced above; with respect to Gi failing to anticipate claims 1 and 12, Examiner agrees.  Applicant further argues one skilled in the art would not see to modify Gi’s motor to be operable in a second direction opposite the first direction as doing so would teach away from Gi’s invention.  Applicant contends rotation of the insert holding in a first direction and a second opposite direction would not produce Gi’s disclosed pattern; Examiner respectfully disagrees.  As written, the amendments to claims 1 and 12 merely require the motor be operable to rotate in a first direction and be operable to rotate in a second opposite direction (e.g. to be capable of).  As noted above, Gi discloses the motor (140 in Figure 3) rotates an insert holder (120) while a polymer solution exits an insert plate therein to produce the fiber having a twisted pattern (Figure 1).  Likewise, the motor rotates the insert holder via a pulley and belt (142, 144).  Hence, it would be obvious to one of ordinary skill in the art, the motor is capable of rotating the insert holder in a direction opposite the first direction.  Likewise, it would have been obvious for one of ordinary skill to try an opposite to produce fibers with a reverse twisted pattern.  It is further noted, the features upon which applicant presumably relies (i.e., a motor which alternatively rotates in a first direction and in a second, opposite direction via a control unit) are not recited in either claims 1 or 12.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gi (KR20140059560A, of record).
Regarding claim 1, Gi teaches a machine (Figures 1-7) for producing fibers for use in a hollow fiber module (paragraphs 0001-0003), the machine comprising: 
a spinneret (100) having a base (110 in Figure 3) and a needle (nozzle 114), the base and the needle at least partially defining a channel (space between through hole 124a and nozzle 114 in Figure 5) having an axis (114a); 
at least one projection (shaped pattern 124b in Figure 4) extending into the channel; and 
a motor (140 in Figure 3) connected to the at least one projection (paragraph 0034, may be installed on the base frame or the insert holder), the motor operable to rotate, in a first direction, the at least one projection relative to the axis of the channel (paragraphs 0012, 0019, polymer solution is discharged while the second nozzle is rotated with respect to the first nozzle).  While Gi does not explicitly disclose the motor is operate to rotate in a second direction opposite the first direction, the motor rotates the insert holder via a pulley and belt (142, 144).  Hence, It would have been obvious for one of ordinary skill in the motor is capable of rotating the insert holder in a direction opposite the first direction.  Likewise, it would have been obvious for one of ordinary skill to try an opposite to produce fibers with a reverse twisted pattern (reference section 4 above).
Regarding claim 2, Gi further teaches the at least one projection extends from the base into the channel (as shown in Figure 3-4).
Regarding claim 3, Gi teaches all the elements of claim 2 and further teaches the base is rotatable about the axis of the channel (paragraph 0034, may be installed on the base frame or the insert holder).
Regarding claim 4, Gi teaches all the elements of claim 3 and further teaches the motor is operably coupled to the base such that operation of the motor rotates the base about the axis of the channel (Figure 3; paragraph 0034).
Regarding claim 5, Gi further teaches the projection is detachable from the spinneret (Figures 3-4; paragraph 0033, shaped pattern 124b is provided on insert plate 124).
Regarding claim 6, Gi teaches all the elements of claim 5 and further teaches an insert detachably mounted to the base (insert plate 124 in Figures 3-4), wherein the at least one projection extends from the insert into the channel (as shown in Figure 4).
Regarding claim 7, Gi teaches all the elements of claim 6 and further teaches the insert is rotatable relative to the base (paragraph 0034, may be installed on the base frame or the insert holder).
Regarding claim 8, Gi teaches all the elements of claim 6 and further teaches a cap sized to receive the insert (insert holder 120 in Figure 3), the cap rotatable relative to the base (paragraph 0031, rotatably mounted to the base frame).
Regarding claim 9, Gi teaches all the elements of claim 8 and further teaches the motor is operably coupled to the cap such that operation of the motor rotates the cap about the axis of the channel (paragraph 0034, may be installed on the base frame or the insert holder).
Regarding claim 10, Gi teaches the channel is a first channel and the needle (114) defines a second channel inside the needle (discharge port 114a in Figure 5; paragraph 0030), the second channel separated from the first channel by the needle (as shown in Figure 5; paragraph 0035, bore solution…is discharged…through the discharge portion 114a; the polymer solution…is discharged…through a ring-shaped space formed between the other wall of the first nozzle and the inner wall of the through hole).
Regarding claim 11, Gi teaches all the elements of claim 1 as discussed above but does not teach a control unit operable to send a control signal to the motor.  However, as discussed in paragraphs 0036, Gi discloses the rotation speed of motor determines the twist pattern formed in the completed hollow fiber.  It would have been obvious for one of ordinary skill in the art to control the rotational speed of the motor via a control unit or processor for improved precision/operation and/or parameter changes (e.g. speed).
Regarding claim 12, Gi teaches a machine for producing fibers (Figures 1-7; paragraphs 0001-0007), the machine comprising: 
a spinneret (100 in Figure 3) defining a first channel (through hole 124a in Figure 4), the spinneret having at least one projection (shaped pattern 124b) extending into the first channel; and 
a motor (140) connected to the at least one projection (paragraph 0034, may be installed on the base frame or the insert holder), the motor operable to rotate, in a first direction, the at least one projection relative to an axis of the first channel (paragraphs 0012, 0019, polymer solution is discharged while the second nozzle is rotated with respect to the first nozzle).  While Gi does not explicitly disclose the motor is operate to rotate in a second direction opposite the first direction, the motor rotates the insert holder via a pulley and belt (142, 144).  Hence, It would have been obvious for one of ordinary skill in the motor is capable of rotating the insert holder in a direction opposite the first direction.  Likewise, it would have been obvious for one of ordinary skill to try an opposite to produce fibers with a reverse twisted pattern (reference section 4 above).
Regarding claim 13, Gi teaches all the elements of claim 12 and further teaches a needle (nozzle 114 in Figures 3 and 5) of the spinneret defines a second channel (discharge portion 114a in Figure 5) concentric with the first channel (as shown in Figure 5).
Regarding claim 14, Gi teaches all the elements of claim 12 and further teaches the projection is detachable from the spinneret (Figures 3-4; paragraph 0033, shaped pattern 124b is provided on insert plate 124).
Regarding claim 15, Gi teaches all the elements of claim 14 and further teaches an insert detachably mounted to a base of the spinneret (insert plate 124 in Figures 3-4), wherein the at least one projection extends from the insert into the first channel (as shown in Figure 4).
Regarding claim 16, Gi teaches all the elements of claim 15 and further teaches the insert is rotatable relative to the base (paragraph 0034, may be installed on the base frame or the insert holder).
Regarding claim 17, Gi teaches all the elements of claim 15 and further teaches a cap sized to receive the insert (insert holder 120 in Figure 3), the cap rotatable relative to the base (paragraph 0031, rotatably mounted to the base frame).
Regarding claim 18, Gi teaches all the elements of claim 17 and further teaches the motor is operably coupled to the cap such that operation of the motor rotates the cap about the axis of the first channel (paragraph 0034, may be installed on the base frame or the insert holder).
Regarding claim 19, Gi further teaches the at least one projection extends from a base (110 in Figure 3) of the spinneret into the first channel (as shown in Figure 3-4).
Regarding claim 20, Gi teaches all the elements of claim 19 and further teaches the base is rotatable about the axis of the first channel (paragraph 0034, may be installed on the base frame or the insert holder).
Regarding claim 21, Gi teaches all the elements of claim 20 and further teaches the motor is operably coupled to the base such that operation of the motor rotates the base about the axis of the first channel (Figure 3; paragraph 0034).
Regarding claim 22, Gi further teaches a base (base frame 110) with an inlet and an outlet (as shown in Figures 2-3; paragraphs 0026-0027).
Regarding claim 23, Gi further teaches the projection is disposed upstream of the outlet of the base (as shown in Figures 2-3, insert plate 124 is provide upstream of discharge port 130a).

Claim(s) 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gi, in view of Kim (KR20160001142A, of record).
Regarding claim 24, Gi teaches all the elements of claim 12 as discussed above but does not teach the projection is disposed downstream of the outlet of the base.  However, such a configuration is well known and conventional in the art.
In the same field of hollow fiber membrane, Kim teaches an apparatus (Figures 1-4) for producing hollow fibers (paragraphs 0001), comprising a spinneret having a base (outer wall of second nozzle 2 in Figures 1 and 3) and a needle (first nozzle 1), at least partially defining a channel with an axis (as shown in Figures 1 and 3).  At least one projection extends from the base into the channel (shaped plate 3) and is rotatable about the axis of the channel (paragraph 0044-0045, shaped plate mounted on the lower end…is rotated while spinning is performed).  Furthermore, Kim discloses the projection is disposed downstream of an outlet of the base (as shown in Figures 1 and 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disposed the projection downstream the base outlet, as taught by Kim, since Kim indicates that this is structure is suitable for forming hollow fibers.  This would constitute a simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        10/10/2022


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741